The opinion of the court was delivered, July 2d 1873, by
Agnew, J. —
This action in the court below, was for the wages of labor performed by George Neville for William Morgan, a contractor upon the Sand Patch Tunnel in Somerset county. Morgan set up a payment made by him as garnishee of Neville, in an attachment issued by a justice of the peace of Allegheny county, Maryland, in favor of one Michael Shannon, served on Morgan in Maryland, and judgment against him by default. All the parties were residents of Somerset county, Pennsylvania, but there was no evidence of collusion or combination between Shannon and Morgan, to evade the Pennsylvania statute as to the wages of labor, by going into Maryland for the purpose of having the attachment executed. We must, therefore, assume that the Maryland proceeding was boná fide. The court below held, that because Neville, the plaintiff below, was not in Maryland and was not served with notice, he was not affected by the judgment in the at*57tachment, and that the Maryland court ouglit to have enforced the Pennsylvania Act, exempting the wages of labor from execution. In both of these respects the learned judge fell into error. Upon the first point, the judge seems to have misapplied the doctrine of Steel v. Smith, 7 W. & S. 447, which decided that a judgment in personam in a foreign attachment against a vessel, under the civil code of Louisiana, was not binding, and would not be enforced in Pennsylvania, and that the Louisiana court not having jurisdiction of the person of the defendant, the record was not within the protection of the 1st section of the Article of the Con-' stitution of the United States, requiring full faith and credit to be given in such state, to'the public acts, records and judicial proceedings of every other state. But Steel v. Smith concedes jurisdiction in the attachment over the property of the defendant within the state of Louisiana; and this is the only feature in that case applicable to this, the defendant below claiming credit only for the money paid by him under the Maryland attachment. There being no collusion, Shannon, though a citizen of Pennsylvania, had a right to sue out his attachment in Maryland. He falls within the words and spirit of the 1st clause of the 2d section of the 4th Article of the Constitution of the United States, that the citizens of each state shall be entitled to all the privileges and immunities of citizens in the several states. One of these is the right to institute actions of any kind in the courts of another state: Corfield v. Coryell, 4 W. C. C. R. 380, 1. Shannon went into Maryland, a right he had under that clause, and there made the affidavit required by the Maryland statute, and sued out his attachment. So far then the magistrate had jurisdiction. The attachment was served personally on Morgan, the debtor of Ne-ville, when found in Maryland. A citizen of Maryland would have an undoubted right to serve his attachment on Morgan, had he found him there, in order to secure his debt against Neville; and he having this right, Shannon has the same right under the Constitution of the United States. The debt to Neville was therefore legally attached, and the jurisdiction of the Maryland justice’s court vested fully without notice of the writ to Neville. In foreign attachment (and this proceeding is in the nature of a foreign attachment) notice is not given to the defendant by service of the process, for the valid reason that he cannot be served, and service on his property or on his debtor is all that can be had, in the nature of the thing. The garnishee must give notice to his own creditor, if he would protect himself; and this he did in this instance, the next morning, as proved by himself and by Neville.
The Maryland tribunal having-jurisdiction, it was not error to disregard the Pennsylvania act, exempting the wages of labor from attachment in the hands of the employer. The Act of 15th April 1845, Pamph. L. 459, is a supplement to the act relating to *58executions, and the proviso in the 5th section has relation to the remedy for the collection of debts. 'It forms no part of the contract itself under which the labor was-performed, though the contract was subject to it, and was limited thereby, in this state, in the means of recovery after judgment for the debt. Not being part of the contract, the Pennsylvania statute was not imported with the debt into the Maryland forum, but the remedy there was regulated by the Maryland statute, which gave an exemption to the wages of labor of the sum of ten dollars only. Besides, how could the Pennsylvania act be known in the Maryland forum, without proof or pleading it? The garnishee made default and judgment was given without evidence and without a plea of the Pennsylvania act. It Avas an error then, to hold, that the Pennsylvania act exempted the debt from the attachment.
Though not noticed in the opinion of' the judge upon the reserved question, it is contended here, that the record of the judgment is defective in showing no judgment against the defendant or the garnishee, but only a judgment of condemnation against the property or debt. But the judgment is a judgment in rem, and therefore, against the property or debt, and according to the 13th section of the Maryland Code, Avhich says, if neither the defendant nor garnishee in whose hands the property or credits may be attached, shall appear, at the return-day of the attachment, the court may condemn the property and credits so attached, and award execution thereof. And by the 37th section, the judgment of condemnation is made pleadable in bar, in any after-action brought against the garnishee by the defendant.
It is also now objected, that it does not appear by the record, that the plaintiff gave the notice required by the 4th section, by setting up, at three or more of the public places in the district or ward, an affidavit and copy of claim and copy of the attachment. But the 42d section provides, if the defendant or garnishee shall not shoAV cause against the attachment, the justice may condemn the property, provided he is satisfied by the oath of the plaintiff or by other proof, that the notice required above has been given. As the proof is thus, by the statute, a mere preliminary to judgment, and not a return of process to appear in the record, but is heard at the trial, the presumption in favor of judicial acts, that they have been rightly done, comes to the aid of this proceeding. We cannot presume that the justice gave judgment contrary to the statute and to his duty, but must presume he was satisfied by the oath of the plaintiff or other proof, that the plaintiff had done all that was requisite to entitle him to judgment. The return to the attachment itself is full and complete, and made by the constable, the proper officer. This being a proceeding before a magistrate, a presumption in favor of the regularity of his proceeding is more necessary, and is strengthened by the 35th section of the *59Code, declaring that no special pleading shall be required before a justice of the peace. This carries a belief that Maryland law as well as our own, looks benignantly upon the proceedings before justices, whose want of knowledge of 'legal forms must often be their excuse for informalities.
Judgment reversed, and a venire facias de novo awarded.